No opinion. The papers on this application require amendment in these particulars: The affidavit which purports to have been verified in the county of New York was subscribed and sworn to before a commissioner of deeds of the city of Brooklyn. The rules require that the applicant should not only show that he is 21 years of age, but state his age. This has not been done. It must also be proved that he is a resident of the state of New York. We hardly think this requirement is complied with by the statement that he “is now residing in the city of Brooklyn.” It should also be made to appear that the supreme court of the District of Columbia is the highest court of law within that jurisdiction. Application denied, with leave to renew upon supplying proper proof.